
	

115 S3349 IS: Storey County Land Conveyance Act
U.S. Senate
2018-08-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3349
		IN THE SENATE OF THE UNITED STATES
		
			August 15, 2018
			Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 to modify provisions relating to
			 the conveyance of certain Federal land in Storey County, Nevada.
	
	
		1.Short title
 This Act may be cited as the Storey County Land Conveyance Act.
 2.Conveyance of Federal Land, Storey County, NevadaSection 3009(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3751) is amended—
 (1)in paragraph (1)— (A)by striking subparagraphs (B) through (D);
 (B)by redesignating subparagraph (E) as subparagraph (D); and (C)by inserting after subparagraph (A) the following:
					
 (B)Federal landThe term Federal land means the land generally depicted as Federal land on the map. (C)MapThe term map means the map entitled Storey County Land Conveyance and dated June 6, 2018.;
 (2)in paragraph (3)— (A)in subparagraph (A)(i), by striking after completing the mining claim validity review under paragraph (2)(B), if requested by the County,; and
 (B)in subparagraph (B)— (i)in clause (i)—
 (I)in the matter preceding subclause (I), by striking each parcel of land located in a mining townsite and inserting any Federal land; (II)in subclause (I), by striking mining townsite and inserting Federal land; and
 (III)in subclause (II), by striking mining townsite (including improvements to the mining townsite), as identified for conveyance on the map and inserting Federal land (including improvements);
 (ii)by striking clause (ii); (iii)by striking the subparagraph designation and heading and all that follows through With respect in the matter preceding subclause (I) of clause (i) and inserting the following:
						
 (B)Valid mining claimsWith respect; and (iv)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately;
 (3)in paragraph (4)(A), by striking a mining townsite conveyed under paragraph (3)(B)(i)(II) and inserting Federal land conveyed under paragraph (2)(B)(ii); (4)in paragraph (5), by striking a mining townsite under paragraph (3) and inserting Federal land under paragraph (2);
 (5)in paragraph (6), in the matter preceding subparagraph (A), by striking mining townsite and inserting Federal land; (6)in paragraph (7), by striking A mining townsite to be conveyed by the United States under paragraph (3) and inserting The exterior boundary of the Federal land to be conveyed by the United States under paragraph (2);
 (7)in paragraph (9)— (A)by striking a mining townsite under paragraph (3) and inserting the Federal land under paragraph (2); and
 (B)by striking the mining townsite and inserting the Federal land; (8)in paragraph (10), by striking the examination and all that follows through the period at the end and inserting the conveyance under paragraph (2) should be completed by not later than 18 months after the date of enactment of the Storey County Land Conveyance Act.;
 (9)by striking paragraphs (2) and (8); (10)by redesignating paragraphs (3) through (7) and (9) and (10) as paragraphs (2) through (6) and (7) and (8), respectively; and
 (11)by adding at the end the following:  (9)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management..
			
